Mr. Justice Shepard
delivered the opinion of the Court:
This is an action to remove cloud from title. Complainant alleges that Richard Young was, on November 12, 1818, seized of lot twenty, in square 1,058, in the city of Washington, and upon said date conveyed the same, together with a number of other parcels of land, to William A. Bradley, in trust to secure a debt due to James B. Holmead. This conveyance was recorded in the proper office December 18, 1818.
With respect to this instrument, complainant alleges that it stands unreleased of record, but that he is “ informed and believes, and accordingly so avers, that the said indebtedness, long before the death of said-Richard Young, was either paid and satisfied, or by efflux of time had, together with the deed of trust securing the same, become barred by the statute of limitations, and said deed of trust is therefore, and has long since been inoperative for any purpose.” Richard Young died July 13, i860, leaving a will, under the general residuary devise of which the title passed to complainant’s grantors, and he has been in possession of said lot since 1891, claiming thereunder.
The cloud upon his title is alleged as follows: November 20, 1820, the Marshal of the District of Columbia conveyed to one Thomas Young all the right, claim and interest of the said Richard Young in and to said lot 20, in square 1,058, by a deed which recites that it was made under and by virtue of a writ of fieri facias issued February 20, 1820, upon a judgment recovered in the Circuit Court of the District of Columbia, on the first Monday in June, 1819, by Anthony Holmead, Jr., against said Richard Young.
Defendants claim title by mesne conveyances under said Thomas Young.
Defendants answered setting up title to the lots substantially as stated above.
They afterwards filed a brief amendment in which they pray to have their title “ ratified and confirmed.” This was accompanied by a stipulation, signed by both parties, to the *26effect that this amendment might be taken as a part of the original answer, and, together therewith, as a cross-bill also.
A further stipulation was filed agreeing to certain facts, which show the claims of title of the respective parties as above stated. The case was then certified by the special term to the General Term of the Supreme Court of the District, to be heard in the first instance, where, depending unheard when this court was created, it was ordered transferred thereto.
Under the facts agreed upon, Richard Young, the defendant in the execution at the time of the levy; sale and conveyance by the Marshal, had an equity of redemption only in said lot. The legal title was in the trustee, Bradley.
Under the common' law, which prévails in the District of Columbia, an equity of redemption could not be seized and sold under execution. Hence, the deed of the Marshal to Thomas Young was a nullity and passed not the shadow of a title. Van Ness v. Hyatt, 13 Pet., 294.
This being the case,' under the rule announced by this court in Welden v. Stickney, 1 App. D. C., 343, complainant is not entitled to the relief prayed for.
Complainant, however, insists that this conveyance is a cloud upon his title as shown by the evidence in the case, because the record of the trust deed from Richard Young to Bradley reads in such way as that it may appear to an examiner to convey lot seventy instead of lot twenty, in square 1,058. He has offered evidence without objection from the defendants, consisting of a photographic copy of the page of the record book showing the description of the lots in the trust deed as thereon copied, and claims that the word which looks like seventy is really twenty. It appears in evidence also that there is a lot twenty, but no lot seventy in square B°58-
Complainant calls this uncertainty as to the real word in the record, an ambiguity; and on the ground that there is a lot twenty, but no lot seventy, in square 1,058, claims that the record must be made to read so as to give effect to the trust *27deed, “according to the maxim ut res magis valeat, qaam per eat."
There is no other evidence on this point. No inquiry seems to have been made for the original trust deed, of which the record was made. There is no evidence of possession of the lot by any person whatsoever until complainant entered and enclosed it in 1891. No taxes were paid by Richard Young, or any one claiming under him.
Complainant denies that his bill contemplates a reformation of the trust deed or the record, so as to cure or correct a mistake therein. On the contrary, he says that he cannot proceed with that view because there is no mistake in the record, but only an ambiguity, for that it really reads lot twenty instead of lot seventy.
The sole question which he asks us to decide then is this: Does the record of the instrument read lot twenty or lot seventy ?
From the facts stated it necessarily follows that if the word be twenty complainant has a title good at law and in equity; if it be seventy the defendant’s title is perfect.
This question, however, we do not feel called upon to decide. It is one of simple fact proper to be determined in an action at law. Neither shall we express an opinion with respect to any possible relief in equity that complainant might, by further pleading, show himself entitled to, because the bill must be dismissed on account of the gross and apparently inexcusable laches of complainant and those under whom he claims. The trust deed was made and recorded seventy-four years before the bill was filed.
The Marshal’s sale and conveyance were made less than two years after the record of the trust deed.
It is true that defendant has not demurred to the bill, nor relied upon the defense of stale demand by any averment in the answer, but this cannot prevent the court from refusing relief on that ground. In a case of such gross laches, courts of equity will, of their own motion, refuse to entertain the bill. Badger v. Badger, 2 Wall., 87; Sullivan v. Portland *28& Kennebec R. R. Co., 94 U. S., 806; Richards v. Mackall, 124 U. S., 183.
The cross-bill of defendant must be dismissed also for the same reason. If they have any equitable right in the premises, their laches has been as great and as inexcusable as complainant’s.
After this long sleep upon their respective rights, all that a court of equity can do is to dismiss them both without prejudice to any action either may take to assert his title in a court of law.

This cause will be remanded to the Supreme Court of the District of Columbia for the passage of a final decree in accordance with this opinion, each party to pay one-half the costs accrued in the cause.